Order filed June 9, 2016




                                         In The

                       Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-16-00325-CV
                                     ____________

                     IN THE INTEREST OF J.N.L., A CHILD




                      On Appeal from the 257th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2015-45052

                                        ORDER

        This appeal is from an order signed January 14, 2016. Appellant filed a notice
of appeal on February 8, 2016. Appellant filed an affidavit of indigence on May 12,
2016.

        No contest was filed. “Unless a contest is timely filed, no hearing will be
conducted, the affidavit’s allegations will be deemed true, and the party will be
allowed to proceed without advance payments of costs.” See Tex. R. App. P. 20.1(f).

        Accordingly, the official court reporter for the 257th District Court is directed
to file the reporter’s record within 30 days of the date of this order.

                                         PER CURIAM